Title: To George Washington from Edmund Randolph, 24 October 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia October 24. 1795.
          
          I affirm to you, that the delay, which has occurred in the arrival of my letter of the 8th instant to your hands, is not to be ascribed to me. It was sent to the post-office on friday the 9th;

but too late, I believe, for the mail of that day. If I am not misinformed, it reached Alexandria on Wednesday, the 14th; from whence it was brought back on saturday, the 17th; you having passed thro’ that town on your return. You came hither on tuesday, the 20th in the afternoon.
          Whatsoever my objects may be supposed to be, I have but one; which is to defend myself. Your unlimited permission of publication is therefore, as you must be well persuaded, given without hazard. For you never could believe, that I intended unnecessarily to exhibit to public view all and every thing, which was known to me. I have indeed the sensibility of an injured man; but I shall disclose even what I am compelled to disclose, under the operation of the necessity, which you yourself have created. I have been the meditated victim of party-spirit.
          From the tenor of your letter of the 21st instant I perceive, that you have controuled the opinions of Mr Pickering and Mr Wolcott, by virtually admitting your proceedings on the treaty with Great Britain, to be material in the case, to be laid before our country. I must however contend from a variety of written and other proofs in my possession, that what in that letter you denominate “doubts,” communicated to Mr Hammond, will be found to have been considered by you from the 13th of July to the 11th of August, as your “determination”; and that the “grounds, on which your ultimate decision was professed to be taken,” as far as I understood them, were little if at all different from those, which had been often examined by you before my intervie⟨w⟩ with Mr Hammond.
          My intention of troubling you with my letter of detail was merely to prevent a controversy about facts. But since you rest them upon my statement, I pledge myself to aim at accuracy. If I do not succeed, it will not be my fault, that An error shall have crept into my narrative. But I shall be ready to correct it, and to renounce any inference, which I may have deduced from it.
          Your letter, sir, shall be published as you request. To the people I always meant to appeal⟨.⟩ It will be in the form of a letter, addressed to you; as many of the facts are best known to you. But I shall disclaim, as I have always disclaimed, an appeal to an inferior authority. The people will see, that I have not imitated some others, in treasuring up your letters or observations from any expectation of producing them at a future day⟨;⟩ that I have never

betrayed your confidence; and that even where “your prudence may be condemned,” your “unlimited licence” is no more, than a qualified effort to do justice. It would have been less equivocal if it had not been accompanied with a kind of threat, and the candor, which the letter seems to wear, would have been more seasonable, had it commenced with this injurious business.
          You hold, sir, a number of my private letters, of which I kept no copy; and which I should be glad to inspect. But, notwithstanding they would add weight to the proofs, which I might produce, of all my opinions to you being founded on a regard to the rights of the people, and a love of order, I shall leave them with yourself, as evidences of my fidelity. I have the honor to be sir with due respect yr mo. ob. serv.
          
            Edm: Randolph
          
        